USDC IN/ND case 1:20-cr-00019-DRL-SLC document 39 filed 02/26/21 page 1 of 1


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION


 UNITED STATES OF AMERICA,

                        Plaintiff,

         v.                                                CAUSE NO. 1:20-cr-19 DRL-SLC

 MICHAEL L. TEEMS,

                        Defendant.


                                              ORDER
       The court has reviewed the findings and recommendation of Magistrate Judge Susan Collins

filed February 11, 2021 (ECF 36). On February 11, 2021, Michael Teems pleaded guilty to counts one

and two of the three-count indictment—charging him with possession with intent to distribute

methamphetamine, fentanyl, and marijuana, see 21 U.S.C. § 841(a)(1), and carrying a firearm in

furtherance of a drug trafficking crime, see 18 U.S.C. § 924(c). No party objected, and the time to

object has passed. The court now adopts the findings and recommendation in their entirety, including

the Magistrate Judge’s finding under the CARES Act. Subject to this court’s consideration of any plea

agreement pursuant to Federal Rule of Criminal Procedure 11(c), the plea of guilty to this offense as

charged in the indictment is hereby accepted, and the defendant is adjudged guilty of such offenses.

       SO ORDERED.
       February 26, 2021                              s/ Damon R. Leichty
                                                      Judge, United States District Court
